Citation Nr: 0929776	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for service connection 
for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1943 to February 
1946.  The Veteran died in August 2006.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims sought.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Certificate of Death indicates the Veteran died in 
August 2006 at age 81 from multisystem failure, due to 
toxemia, due to peritonitis.  A bowel disorder, chronic 
obstructive pulmonary disease, and congestive heart failure 
were listed as significant conditions contributing to, but 
not related to the cause of death.  An autopsy was not 
performed.

2.  At the time of his death the Veteran was service 
connected for anxiety neurosis, evaluated as 100 percent 
disabling and bilateral pes planus, evaluated as 10 percent 
disabling.  The Veteran was in receipt of individual 
unemployability benefits from September 4, 1996, for a period 
of 9 years and 11 months prior to death.

3.  A service connected disability did not contribute 
substantially or materially to his death, or aid or lend 
assistance to the production of death.

4.  There were no claims pending at the time of the Veteran's 
death.

5.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death, was not rated 
as being totally disabled continuously for a period of no 
less than five years from the date of discharge from active 
duty, nor was he a former prisoner of war who died after 
September 30, 1999.


CONCLUSIONS OF LAW

1.  The Veteran's death was not from disability due to a 
disease or an injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1310, 1318, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.22, 3.303, 3.312 (2008).

2.  The appellant is not entitled to accrued benefits as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 
3.160, 3.1000 (2008).

3.  The criteria for entitlement to DIC were not met.  38 
U.S.C.A. § 1318;              38 C.F.R. § 3.22.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the application of 38 U.S.C.A. § 5103(a) in the context of a 
claim for dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1310.  The Court held that, because the 
RO's adjudication of a claim for dependency and indemnity 
compensation benefits hinges first on whether a veteran was 
service-connected for any condition during his lifetime, the 
notice in such a claim must include, inter alia, a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his death.  Id. at 352-53.  

In this appeal, in an October 2006 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
entitlement to service connection for the Veteran's cause of 
death and dependency and indemnity compensation, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  She was also provided specific notice 
regarding effective dates in October 2006.  The December 2006 
RO rating decision reflects the initial adjudication of the 
claim after issuance of the October 2006 letter.

The Board notes that the appellant was not provided with Hupp 
correspondence.  Specifically, she was not provided with a 
statement of the conditions for which the Veteran was 
service-connected at the time of his death.  Where there is a 
VCAA notice deficiency, any defect in notice may be cured by 
actual knowledge on the part of the appellant.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006)).   In her 
representative's brief of arguments, he noted that the 
Veteran was service connected for bilateral pes planus and 
anxiety neurosis, with a combined total disability rating of 
100 percent effective September 4, 1996.  This shows that the 
appellant was aware of the information that should have been 
provided in proper Hupp correspondence, and the purpose of 
VCAA notice was not frustrated by lack of proper notice.

Regarding the accrued benefits claim, the appellant was not 
provided with VCAA notice.  Here, since the appellant's claim 
is being denied as a matter of law, the duty-to-notify-and-
assist provisions of the VCAA do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  VCAA does not apply because the respective 
claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002).  See also, VAOPGCPREC 5-2004 (June 23, 
2004).

The Board finds, therefore, that the necessary VCAA notice 
requirements have been met.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including medical records.  The Board notes that the 
appellant was specifically advised in VA's October 2006 
letter to provide a signed release so that private medical 
records could be obtained; however, no response to this 
letter was received.  The evidence shows that any VA error in 
notifying or assisting the appellant does not reasonably 
affect the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

In August 2006, the appellant filed an application for 
entitlement to service connection for the cause of the 
Veteran's death, Dependency and Indemnity Compensation, and 
Accrued Benefits by a Surviving Spouse based on her status as 
the surviving spouse of a veteran.  

The Board has reviewed all the evidence in the claims file, 
which includes the Veteran's service treatment records and 
medical records, as well as the appellant's written 
contentions.  Although this Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disability from a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability will be considered as the principal cause of death 
when the disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
  
The Certificate of Death indicates the Veteran died in August 
2006 from multisystem failure, due to toxemia, due to 
peritonitis.  A bowel disorder, chronic obstructive pulmonary 
disease, and congestive heart failure were listed as 
significant conditions contributing to, but not related to 
the cause of death.  An autopsy was not performed.

After a thorough review of the record, the Board finds that 
the Veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  The 
Veteran was service connected for bilateral pes planus and 
anxiety neurosis.  VA records dated in 2006 reflect that his 
psychiatric disorder was under relatively good control with 
medication and treatment.  There is no indication in the 
record that such disorder, or pes planus, played any role in 
hastening death, nor has the appellant so alleged.  Further, 
the Veteran was not service connected for any disease which 
would have led to the immediate cause of death, i.e., 
multisystem failure.

Furthermore, there is nothing in the record to indicate that 
the Veteran should be service connected for toxemia or 
peritonitis.  His service medical records are silent for any 
internal organ disability that may have affected a 
multisystem failure or caused a future infection resulting in 
multisystem failure.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.

Accrued Benefits

Upon the death of a veteran a surviving spouse may be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of his or her death, and which were due and 
unpaid, based on existing rating decisions or other evidence 
that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  See also Veterans Benefits Act of 2003, § 104, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

The application for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 C.F.R. § 
3.1000(c).  By statute, the appellant takes the veteran's 
claims as they stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).

For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

Thus, for a claimant to prevail on an accrued benefits claim, 
the record must show that (i) the appellant has standing to 
file a claim for accrued benefits, (ii) the veteran had a 
claim pending at the time of his death, (iii) the veteran 
would have prevailed on the claim if he had not died; and 
(iv) the claim for accrued benefits was filed within one year 
of the veteran's death.  38 U.S.C.A. § 5101(a), 5121; 38 
C.F.R. § 3.1000.

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See             
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Generally, 
only evidence contained in the claims file at the time of the 
veteran's death will be considered when reviewing a claim for 
accrued benefits.  This includes service department and VA 
medical records, which are considered to be constructively in 
the claims file at the date of death, even though they may 
not physically be in the file until after that date.  38 
C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the 
appellant cannot furnish, and VA cannot develop additional 
evidence that might better substantiate the claim of 
entitlement to accrued benefits.

Service connection is granted if it is shown the veteran has 
a disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2008); 38 C.F.R.  §§ 3.303, 3.306 (2008).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  38 C.F.R. § 3.303 (2008).  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
concluded that, for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
appellant's claim for accrued benefits fails as a matter of 
law because there is simply no evidence of record, or even 
contention by her, that there were any claims for service 
connection or increased rating pending at the time of the 
Veteran's death in August 2006.  There is no legal basis for 
the Board to award accrued benefits when, as here, there was 
no claim pending at the time of death.    38 U.S.C.A. § 5121, 
5101(a); 38 C.F.R. § 3.1000; Jones, 136 F.3d 1299.

Dependency and Indemnity Compensation

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death; 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service; or 
the veteran must have been a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A.           § 1318(b); 38 C.F.R. § 3.22; Nat'l Org. 
of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).

In this case, at the time of the Veteran's death in August 
2006, the Veteran was rated 100 percent service-connected for 
anxiety neurosis, since September 4, 1996.  As the Veteran 
did not have any service-connected disabilities that were 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of his 
separation from service, the Board finds that the "totally 
disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 has not been met.  Additionally, the veteran was not a 
former prisoner of war who died after September 30, 1999.  
Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board realizes that the appellant misses the entitlement 
to dependency and indemnity compensation by 24 days.  
Unfortunately, where the requirements under law have not been 
met, the claim must be denied as a matter of law.  The Board 
is obligated to decide cases based on the law and the 
evidence and not on equity.  See Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).


ORDER

Entitlement to service connection for service connection for 
the cause of the Veteran's death is denied.



Entitlement to accrued benefits is denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of  38 U.S.C.A. § 1318 is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


